Fourth Court of Appeals
                                          San Antonio, Texas
                                               September 4, 2019

                                             No. 04-19-00569-CV

                                    IN RE April Marie SINGER,
                Individually and as Trustee of the Singer Financial Management Trust

                                       Original Mandamus Proceeding 1

                                                     ORDER

         On August 23, 2019, relator filed a petition for writ of mandamus and a motion for interim
relief seeking a stay of the complained-of trial court order. After considering the petition and the
record, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The motion for interim relief is
DENIED AS MOOT.

         It is so ORDERED on September 4, 2019.


                                                                        _____________________________
                                                                        Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2019.

                                                                        _____________________________
                                                                        Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CI03145, styled Robert C. Singer, III v. April Marie Singer, Individually
and as Trustee of the Singer Financial Management Trust, pending in the 438th Judicial District Court, Bexar County,
Texas, the Honorable Larry Noll presiding.